DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 1, 11, and 20, it is not clear which disclosed ‘inner radial wall of the collar and projection’ is referred to whereby the scope and meaning of limitation requiring a ‘projection’ arranged as recited is unclear.  
Additionally as regards claims 7 and 8, it is not clear if limitation for ‘radial protrusion’ is intended to refer to the ‘radial projection’ of claim 1, or to additional structure(s).
Clarification including reference to the original disclosure where appropriate is requested and/or correction as required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,835,038 to Benito-Navazo.
Benito-Navazo ‘038 teaches limitations for a “fastener assembly” – as shown, “comprising: a fastener body” – as shown in Fig 3 for example, “including a collar” – including at least portion generally referenced at ‘5’ and the adjacent narrowing thereof in Fig 3, “and a receiving column” – including at least portions indicated at 21-27 in Fig 3, “having a protrusion on an inner surface thereof” – including portions between slots 25 as shown in the Fig’s, “and a pin including a threaded section” – disclosed screw such as 13, “wherein the protrusion is configured to engage and cooperate with the threaded section” – as shown and described, “and wherein a projection extends from an inner radial wall of the collar and into an aperture” – including radially-inward protrusion 
As regards claim 2, reference teaches further limitation of “the pin is configured to be positioned within the receiving column” – as shown. 
As regards claim 3, reference teaches further limitation of “the receiving column further includes reinforcing legs configured to fold upon rotation of the pin” – deformed wall-retaining leg portions as shown in Fig 7 for example.  
As regards claim 4, reference teaches further limitation of “the reinforcing legs include a first set of legs and a second set of legs” – a first set or pair of the disclosed four legs, and the other pair or ‘set’ of the remaining legs, respectively.  
As regards claim 5, reference teaches further limitation of “the receiving column includes a lower distal end, and wherein the protrusion cooperates with the threaded section to move the lower distal end relative to the pin upon rotation of the pin” – as shown and described.  
As regards claim 6, reference teaches further limitation of “the reinforcing legs are configured to collapse upon rotation of the pin” – as shown and described.  
As regards claim 7, reference teaches further limitation of “the collar includes a radial protrusion” – the narrowing defining the interior seat upon which the head of the screw bears when assembled, or the radially-inward protruding portion(s) defined between slots 16, or the outwardly-protruding portion(s) at 17 wherein limitation has not clearly defined structure of the claimed invention that might be relied upon to distinguish from the various well-known structures of the prior art.  

As regards claim 9, reference teaches further limitation of “the receiving column includes four protrusions equally spaced around a circumference of the inner surface of the receiving column” – the remaining portions as defined between slots 21.  
As regards claim 11, Benito-Navazo ‘038 teaches limitations for a “fastener assembly, comprising: a fastener body including a collar and a receiving column; and a pin, wherein the receiving column is configured to collapse upon rotation of the pin, and wherein a projection extends from an inner radial wall of the collar and into an aperture” – as shown, described by the reference and the limitations individually addressed herein above. 
As regards claim 12, reference teaches further limitation of “the receiving column includes a distal end wall” – a bottom end of 4 as shown in Fig 3 for example, “and the collar includes a bottom surface” – the outer surface of 5 is shown to include a shoulder that anticipates limitation, or alternatively a bottom surface of 15,19,20 wherein limitation has not clearly defined structure of the claimed invention that might be relied upon to distinguish from the various well-known structures of the prior art, “and wherein the receiving column extends between the bottom surface and the distal end wall” – as shown.  
As regards claim 13, reference teaches further limitation of “the pin includes a head.  

As regards claim 15, reference teaches further limitation of “a distance between the head of the pin and the bottom surface of the collar in the collapsed state is equal to a distance between the head of the pin and the bottom surface of the collar in an initial state” – as shown.  
As regards claim 16, reference teaches further limitation of “the receiving column further includes reinforcing legs configured to fold upon rotation of the pin” – as shown, described and otherwise discussed herein above.  
As regards claim 20, Benito-Navazo ‘038 teaches limitations for a “fastener assembly, comprising: a fastener body including a collar and a receiving column; and a pin including a head, wherein the receiving column is configured to collapse upon rotation of the pin, [[and]] wherein a distance between the head of the pin and a bottom surface of the collar in the collapsed state is equal to a distance between the head of the pin and the bottom surface of the collar in an initial state, and wherein a projection extends from an inner radial wall of the collar and into an aperture” – as shown and described by the reference, and the limitations addressed individually herein above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,835,038 to Benito-Navazo in view of U.S. Pat. No. 6,719,509 to Huang.
As regards claims 10, 17, and 19, although Benito-Navazo ‘038 teaches two parallel sets of legs at a single axial location and so does not teach “an annular rim extends between the first set of legs and the second set of legs, and wherein the annular rim includes a plurality of recessed surfaces”.  However, Huang ‘509 teaches two sets of legs with an annular rim extending between the first set of legs and the second set of legs, and wherein the annular rim includes a plurality of recessed surfaces.  It would have been obvious to one of ordinary skill in the art to modify the fastener assembly of Benito-Navazo ‘038 to include an annular rim that extends between the first set of legs and the second set of legs, and wherein the annular rim includes a plurality of recessed surfaces as taught by Huang ‘509 in order to adapt the fastener for brick walls having cavities for example as suggested by Huang ‘038.  
As regards claim 18, both references  teach structure corresponding to limitation for “a lower annular rim extends between the second set of legs and the distal end wall” wherein one of ordinary skill in the  art would recognize structure corresponding to the limitation to be inherent to the fastener assembly of Benito-Navazo ‘038 as modified.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677